internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-123545-00 date september re legend date taxpayer trust agreement bank x y academy dear this is in response to a letter dated date and subsequent correspondence submitted on behalf of the taxpayer requesting rulings regarding the transfer of taxpayer’s unitrust_interest in a charitable_remainder_unitrust in exchange for an annuity as described below facts the facts submitted and representations made are as follows on date taxpayer executed trust agreement establishing a charitable_remainder_unitrust trust with bank as trustee taxpayer transferred to trust assets with an aggregate adjusted_basis of dollar_figurex and an aggregate fair_market_value of dollar_figurey under the terms of trust taxpayer is to receive for life a unitrust_interest equal to percent of the net fair_market_value of trust assets determined as of the first day of the taxable_year of trust the unitrust_interest is payable in equal quarterly installments first from income and to the extent income is insufficient from principal any trust income in excess of the unitrust_amount is to be added to corpus as of the end of the quarter preceding taxpayer’s death the trustee is to distribute the trust corpus to academy an organization described in sec_170 sec_170 sec_2055 and sec_2522 plr-123545-00 academy is currently in need of funds to be used for the construction of an academic building taxpayer proposes to transfer his unitrust_interest in trust to academy in consideration for taxpayer’s transfer of his unitrust_interest academy will pay taxpayer an annuity for taxpayer’s life it is represented that the annuity will be paid from academy’s general funds and not from the specific property received by the academy from trust as a result of taxpayer’s transfer the annuity will be nonassignable or will be assignable only to academy taxpayer will be the only annuitant taxpayer’s right to receive annuity payments from academy will be transferred to taxpayer on the date that he transfers his unitrust_interest to academy and will commence on that date it is represented that the annuity payable to taxpayer will provide for a specified sum payable not less often than annually for taxpayer’s life the annuity will terminate on taxpayer’s death and no additional payments will be due the terms of the annuity will prohibit any commutation prepayment or refund taxpayer represents that he did not divide his interest in the property transferred to trust on date in order to avoid the partial interest rule_of sec_170 we assume that the trust is a charitable_remainder_unitrust within the meaning of sec_664 you have asked that we rule as follows for the year in which taxpayer transfers the entire balance of his unitrust_interest to academy taxpayer will be entitled to a charitable income_tax deduction under sec_170 of the internal_revenue_code to the extent the date of transfer present_value of taxpayer’s unitrust_interest exceeds the date of transfer present_value of the annuity payments to be made by academy to taxpayer for the year in which taxpayer transfers the entire balance of his unitrust_interest to academy taxpayer will be entitled to a charitable gift_tax deduction under sec_2522 to the extent the date of transfer present_value of taxpayer’s unitrust_interest exceeds the date of transfer present_value of the annuity payments to be made by academy to taxpayer to the extent that trust realized capital_gains income that was not included in the unitrust amounts paid to and recognized by taxpayer in prior years taxpayer’s transfer of his unitrust_interest to academy will not cause that capital_gains income to be included in taxpayer’s gross_income for the taxable_year of the transfer for purposes of applying sec_1011 to the calculation of the gain realized upon taxpayer’s receipt of payments from the charitable_gift_annuity purchased from academy taxpayer’s adjusted_basis in the unitrust_interest being transferred will be determined by allocating taxpayer’s aggregate adjusted_basis in the property transferred to the trustee at trust’s formation between i taxpayer’s unitrust_interest and ii academy’s remainder_interest in proportion to the respective values of those interests as those values were determined on the date of transfer to the trustee plr-123545-00 law and analysis ruling_request sec_170 allows an income_tax deduction for any contribution to or for_the_use_of organizations described in sec_170 sec_170 allows a charitable_contribution_deduction for the contribution of a partial interest in property only to the extent that the value of the interest contributed would be allowable as a deduction if such interest had been transferred in trust sec_170 allows a charitable_contribution_deduction for the contribution in trust of a unitrust_interest that is a fixed percentage distributed yearly of the fair_market_value of the trust property to be determined yearly sec_1 170a- a i of the income_tax regulations provides however that a deduction will not be allowed where the property in which a partial interest exists was divided in order to create such interest and thus avoid sec_170 sec_1_170a-1 of the income_tax regulations provides that in the case of an annuity purchased from an organization described in sec_170 a taxpayer is allowed a deduction for the excess of the amount_paid over the value of the annuity at the time of the purchase sec_1_170a-1 states that the value of the annuity is determined in accordance with sec_1_101-2 sec_170 requires a contemporaneous written acknowledgment for all contribution deductions of dollar_figure or more the acknowledgment must be obtained by the taxpayer on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing such return when the amount of the deduction for noncash gifts exceeds dollar_figure the donor must complete the relevant portions of form_8283 and include form_8283 with the return for the year of the contribution according to sec_1_170a-13 of the regulations a donor who contributes property other than certain publicly_traded_securities and claims a charitable_contribution_deduction in excess of dollar_figure must satisfy additional substantiation requirements sec_1_1011-2 provides that the reduction provisions of sec_170 and the percentage limitations of sec_170 apply in determining whether a taxpayer entering into a bargain sale with a charitable entity is entitled to a charitable_contribution_deduction revrul_86_60 1986_1_cb_302 holds that the transfer by the grantor life- interest beneficiary of the retained annuity interest in a charitable_remainder_annuity_trust that the grantor held for four years to the charitable_remainder beneficiary qualifies for a charitable_contribution_deduction under sec_170 we accept taxpayer’s representation that the trust property in which taxpayer’s partial interest exists was not divided in order to avoid the rules of sec_170 thus sec_1_170a-7 of the regulations does not cause disallowance of the charitable_contribution_deduction in this case plr-123545-00 as stated above sec_1_170a-1 provides that in the case of an annuity purchased from an organization described in sec_170 a taxpayer is allowed a deduction for the excess of the amount_paid over the value of the annuity at the time of the purchase in the instant case the amount_paid by taxpayer for the annuity is the value of his unitrust_interest a reductions in charitable_contribution deductions sec_170 reduces the amount allowable as a charitable_contribution_deduction by the amount of gain that would not be long-term_capital_gain if the property were sold sec_170 further limits a charitable_contribution_deduction by the amount of gain that would be long-term_capital_gain for certain contributions of tangible_personal_property and contributions to or for_the_use_of certain private_foundations a life interest in a_trust is a right in the estate itself and thus is a capital_asset 157_f2d_235 2d cir cert_denied 330_us_826 revrul_72_243 1972_1_cb_233 in the instant case the sale of taxpayer’s unitrust_interest would result in long- term capital_gain because the unitrust_interest is not tangible_personal_property and will not be contributed to a private_foundation sec_170 does not apply accordingly the deductible amount is not reduced under sec_170 b percentage limitations sec_170 provides that in the case of a contribution of capital_gain_property to an organization described in sec_170 to which sec_170 does not apply the total amount of contributions of such property which may be taken into account for determining the income_tax deduction shall not exceed percent of the taxpayer’s contribution_base for the year sec_170 defines capital_gain_property as a capital_asset the sale of which at its fair_market_value at the time of the contribution would result in long-term_capital_gain in the instant case taxpayer proposes to contribute his unitrust_interest which is capital_gain_property to an organization described in sec_170 sec_170 does not apply accordingly taxpayer’s contribution deduction is subject_to the percent limitation of sec_170 accordingly based on the facts submitted and the representations made we rule that for the year in which taxpayer transfers the entire balance of his unitrust_interest to academy taxpayer will be entitled to a charitable income_tax deduction under sec_170 to the extent that the date of transfer present_value of taxpayer’s unitrust_interest exceeds the date of transfer present_value of the annuity payments to be made by academy to taxpayer subject_to the percentage limitations of sec_170 and any other requirements and limitations under sec_170 ruling_request plr-123545-00 sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible under sec_2512 if a gift is made in property the value of the property on the date of the gift is the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration received shall be deemed a gift under sec_25_2512-5 of the gift_tax regulations the fair_market_value of an annuity or unitrust_interest is its present_value determined in accordance with sec_25_2512-5 sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_2522 disallows the gift_tax_charitable_deduction where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 unless-- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly a unitrust_interest under sec_25_2522_c_-3 of the gift_tax regulations the present_value of a unitrust_interest is determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property under sec_25_2522_c_-3 the present_value of a remainder_interest in a charitable_remainder_unitrust is to be determined under sec_1_664-4 revrul_80_281 1980_2_cb_282 considers a situation where a purchases an annuity from n an organization described in sec_170 and sec_2522 the annuity is plr-123545-00 payable out of the general funds of n charity the ruling holds that a is allowed a gift_tax_charitable_deduction under sec_2522 for the excess of the amount_paid by a to n charity over the value of the annuity received by a the value of the annuity received is determined under the actuarial_tables contained in sec_25_2512-5 see revrul_84_162 1984_2_cb_200 the ruling further states that because the annuity was paid from the general funds of n charity a has not retained an interest in the funds transferred to charity and sec_2522 does not apply situation of revrul_86_60 1986_1_cb_302 considers a situation where a in creates a charitable_remainder_annuity_trust pursuant to which a retained the right to receive an annuity interest for life on a’s death the trust corpus is to pass to charity in a transfers a’s entire annuity interest to the charitable_remainder beneficiary following the transfer a did not retain any interest in the trust and neither at that time nor at any prior time did a make a transfer of trust property for private purposes although the transfer of the remainder_interest to charity divided a’s prior interest that transfer was for charitable not private purposes consequently a’s transfer of the annuity interest to charity was not required to be in a form described in sec_2522 and sec_25_2522_c_-3 in order to qualify for the charitable deduction accordingly a’s transfer of the annuity interest to charity qualifies for a deduction under sec_2522 the facts in this case are substantially identical to those described in situation of revrul_86_60 taxpayer proposes to transfer his entire unitrust_interest to academy after the transfer he will not retain any interest in trust further taxpayer has not made a transfer for private purposes either before or at the time of his transfer of his unitrust_interest to academy although taxpayer’s date transfer to academy of the remainder_interest in trust divided taxpayer’s prior interest in the property that funded trust that transfer was for charitable not private purposes further taxpayer’s transfer of his entire unitrust_interest in exchange for an annuity paid from academy’s general funds is substantially_similar to the exchange of a sum of money for an annuity paid from a charity’s general funds described in revrul_80_281 accordingly based on the facts submitted and the representations made we rule that for the year in which taxpayer transfers the entire balance of his unitrust_interest to academy taxpayer will be entitled to a charitable gift_tax deduction under sec_2522 to the extent the date of transfer present_value of taxpayer’s unitrust_interest exceeds the date of transfer present_value of the annuity payments to be made by academy to taxpayer the present_value of the unitrust_interest and annuity are determined in accordance with sec_7520 and sec_25_2512-5 ruling_request we conclude that to the extent the trustee of trust realized capital_gain income in prior years which income was not included in the unitrust amounts paid to taxpayer plr-123545-00 and thereby recognized by taxpayer that capital_gain will not be currently included in taxpayer’s income by reason of his transfer of his unitrust_interest to academy ruling_request sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of any property received sec_1001 provides that the entire amount of the gain_or_loss determined under that section on the sale_or_exchange of property shall be recognized sec_1011 provides that if a charitable_contribution_deduction is allowed by reason of a sale then the adjusted_basis for determining gain shall be that portion of the adjusted_basis which bears the same ratio to the adjusted_basis as the amount_realized bears to the fair_market_value of the property sec_1001 provides that in determining gain_or_loss from the sale_or_other_disposition of a term_interest_in_property that portion of the adjusted_basis of such interest which is determined pursuant to sec_1014 sec_1015 or sec_1041 to the extent that such adjusted_basis is a portion of the entire adjusted_basis of the property shall be disregarded under sec_1001 a term_interest_in_property includes an income_interest in a_trust sec_1001 provides that the general_rule of sec_1001 does not apply to a sale that is a part of a transaction in which the entire_interest in property is transferred to any person or persons sec_1_1001-1 of the income_tax regulations provides that sec_1001 does not apply to a sale of a term_interest_in_property as part of a single transaction in which the entire_interest in the property is transferred to a third person see example of sec_1_1014-5 of the income_tax regulations sec_1_1014-5 of the regulations defines the term adjusted uniform basis as the uniform basis of the entire property adjusted as required by sec_1016 and sec_1017 to the date of sale_or_other_disposition of any interest in the property example in sec_1_1014-5 of the regulations illustrates the above principles in a factual situation analogous to the one present in this case in example a decedent left property to h for life then to d for life with the remainder passing to g two years after the decedent’s death h sells his life_estate to d for dollar_figure h recognized gain of dollar_figure the amount_realized from the sale because the portion of the adjusted uniform basis assigned to h’s life_estate is disregarded pursuant to sec_1001 three years later d sells both life estates to g for dollar_figure for purposes of determining gain_or_loss on the sale by d the portion of the adjusted uniform basis plr-123545-00 assigned to h’s life interest and the portion assigned to d’s life interest are not taken into account under sec_1001 however d’s cost_basis in h’s life interest minus deductions for the amortization of such interest is taken into account sec_1015 provides that the basis_of_property acquired by transfer in trust other than by transfer in trust by a gift bequest or devise is the same as it would be in the hands of the grantor under sec_1_1015-2 the uniform basis rules under sec_1_1015-1 apply where more than one person acquires an interest in property transferred in trust under sec_1_1015-1 property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the portion of the basis attributable to an interest such as the interest of a life_tenant at the time of its sale_or_other_disposition is determined under sec_1_1014-5 in determining gain_or_loss from the sale_or_other_disposition of a term_interest_in_property as defined in sec_1_1001-1 the adjusted_basis of which is determined by reference to sec_1015 that part of the adjusted uniform basis assignable to the interest sold or otherwise_disposed_of will be disregarded to the extent and in the manner provided by sec_1001 and sec_1_1001-1 sec_1_1011-2 of the regulations provides that sec_1011 and sec_1 apply where property is sold or exchanged in return for an annuity and a charitable_contribution_deduction is allowed by reason of the sale_or_exchange sec_1_1011-2 of the regulations provides that gain on an exchange described in sec_1_1011-2 of the regulations is reported as provided in example of sec_1_1011-2 if the annuity received in exchange for property is nonassignable or is assignable to the charitable_organization to which the property is sold or exchanged and if the transferor is the only annuitant or the transferor and a designated survivor annuitant or annuitants are the only annuitants in the instant case because taxpayer’s basis in his unitrust_interest is in a_trust that basis is determined pursuant to sec_1015 thus in determining taxpayer’s basis in his unitrust_interest upon his transfer of the unitrust_interest to the academy in exchange for an annuity interest from the academy the portion of the adjusted uniform basis assigned to taxpayer’s unitrust_interest will be disregarded pursuant to sec_1001 the exception to sec_1001 in sec_1001 is not applicable because the remainder beneficiary is not receiving the entire_interest in trust in a single transaction as stated above taxpayer’s unitrust_interest is a capital_asset the annuity taxpayer will receive from academy will be nonassignable or will be assignable only to academy and taxpayer will be the only annuitant accordingly upon the transfer of his unitrust_interest in the trust to the academy in exchange for an annuity payable by the academy taxpayer will have long-term_capital_gain in the amount of the value of the annuity reported as provided in example of sec_1_1011-2 of the regulations plr-123545-00 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent chief branch george l masnik sincerely yours office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
